IN THE COURT OF APPEALS OF IOWA

                                 No. 16-1449
                            Filed August 16, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SCOTT BOWMAN,
     Defendant-Appellant.
______________________________________________________________

      Appeal from the Iowa District Court for Cedar County, Theresa J.

Seeberger, Magistrate (trial), and Gary P. Strausser, District Associate Judge

(appeal).



      A defendant appeals his conviction for speeding. AFFIRMED.




      Scott T. Bowman, Donahue, appellant pro se.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.




      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                         2


BOWER, Judge.

       Scott Bowman appeals the magistrate court’s denial of a jury trial and his

conviction for speeding in the bench trial that followed.       We find Bowman’s

demand for a jury trial was untimely and we affirm the district court.

   I. Background Facts and Proceedings

       On February 10, 2016, Scott Bowman received a citation for speeding, in

violation of Iowa Code section 321.285 (2016).          The citation set his initial

appearance for March 1. Rather than appearing in person on that date, Bowman

filed a written plea of not guilty and requested a trial be set. On March 3, the

court entered an order scheduling a non-jury trial, which was sent to Bowman.

On March 14, the State filed a motion to continue, and in his resistance to the

motion, Bowman continued to request a non-jury trial. On March 30, the district

court granted the continuance and scheduled a non-jury trial for April 28.

       On April 6, Bowman filed a motion to withdraw his request for a non-jury

trial and filed a late demand for a jury trial. His request was twenty-six days

beyond the ten-day deadline required by Iowa Rule of Criminal Procedure 2.64.

The court entered an order stating Bowman filed the jury demand beyond the

required deadline but questioned whether Bowman was aware of the timeframe.

The court determined the issue could be resolved at a later hearing.

       On July 6, the court denied Bowman’s untimely request for a jury trial and

proceeded to a bench trial. The court found Bowman guilty of speeding and

fined him eighty dollars. Bowman appealed to the district court, pursuant to Iowa

Rule of Criminal Procedure 2.73(3), and the district court affirmed his conviction.
                                            3


Bowman filed an application for discretionary review, which our supreme court

granted.

      II. Standard of Review

         We review the application of the Iowa Rules of Criminal Procedure for

correction of errors at law. State v. Mootz, 808 N.W.2d 207, 214 (Iowa 2012).

To the extent Bowman raises any constitutional claims, our review is de novo.

Id.

      III. Demand for Jury Trial

         Bowman claims the denial of a jury trial infringed on his constitutional due

process rights.     He concedes he missed the deadline to request a jury trial.

However, he claims the court should excuse the untimely demand, as he was

never personally informed of the deadline.1 The State claims there is no right to

a jury trial afforded to petty offenses and pro se litigants are not held to a different

standard than attorneys. We agree.

         The Iowa Constitution does not afford the right to trial by jury in all criminal

cases. Marzen v. Klousia, 316 N.W.2d 688, 690 (Iowa 1982). “[T]here is no

constitutional right to a jury trial for criminal charges that can be punished by

fines not exceeding one hundred dollars or imprisonment for not longer than

thirty days.” Id. (citing Iowa Const. Art. I, § 11). Here, Bowman faced a fine of

eighty dollars.    See Iowa Code § 805.8A.          He did not face the potential of

imprisonment for any length of time. See id. Bowman had neither a state nor



1
 Both the initial order on March 3 and the March 30 order clearly stated the trial was set
as a non-jury trial.
                                           4

federal constitutional right to a jury trial. See Baldwin v. New York, 399 U.S. 66,

68 (1970); Marzen, 316 N.W.2d at 690.

       Although defendants charged with simple misdemeanors do not have a

constitutional right to a trial by jury, Iowa Rule of Criminal Procedure 2.64

“entitles a defendant to a jury trial upon timely request in the trial of a simple

misdemeanor.” Marzen, 316 N.W.2d at 691. Simple misdemeanors are tried

without a jury unless the defendant demands a jury trial no later than ten days

after the not-guilty plea. Iowa R. Crim. P. 2.64. Failure to make a timely demand

constitutes a waiver of a trial by jury. Id.

       Bowman filed a plea of not guilty on March 1, 2016. He did not demand a

jury trial until April 6, over a month later. His demand was outside the ten-day

period set forth in the Iowa Rules of Criminal Procedure, and his failure to make

a timely demand constituted a waiver of his right to a jury trial. See id. Bowman

concedes he did not comply with the procedure as prescribed.          See id. He

claims, however, this court should excuse his failure to make timely demand

because he was unaware of the deadline until March 30, when he appeared in

court for the first time.

       Bowman is not entitled to deferential treatment simply because he is a pro

se litigant. See Kubik v. Burk, 540 N.W. 60, 63 (Iowa Ct. App. 1995) (rejecting

the pro se litigant’s argument his failure to comply with statutory requirements

should be excused as he was untrained in the law). The law holds attorneys and

lay persons to the same standard. Id. The court would not excuse a lawyer’s

failure to make a timely jury demand under these circumstances. See Peoples

Nat. Gas Co. v. City of Hartley, 497 N.W.2d 874, 875-76 (Iowa 1993) (holding
                                        5


“counsel’s inadvertence and oversight do not constitute ‘good cause’ for failure to

make timely jury demand”).        Pro se litigants forgo trained, professional

representation “at their own risk.” See Kubik, 540 N.W.2d at 63. Bowman’s

failure to make a timely jury demand cannot be excused. We affirm.

      AFFIRMED.